NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2049-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

TORELL BROWN,

     Defendant-Appellant.
______________________________

              Submitted May 9, 2017 – Decided September 8, 2017

              Before Judges Reisner and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 14-
              05-1365.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Michele A. Adubato, Designated
              Counsel, on the brief).

              Carolyn A. Murray, Acting Essex County
              Prosecutor, attorney for respondent (Maria I.
              Guerrero, Special Deputy Attorney General/
              Acting Assistant Prosecutor, of counsel and
              on the brief).


PER CURIAM

        Following a jury trial, defendant Torell Brown appeals his

conviction       for   various    controlled     dangerous     substance     (CDS)
offenses, and imposition of an aggregate ten-year prison term with

five years of parole ineligibility.

     Before us, defendant raises the following issues:

          POINT I
          THE TESTIMONY OF THE DRUG EXPERT EXCLUDED THE
          BOUNDS OF ACCEPTABLE EXPERT TESTIMONY AND
          DEPRIVED DEFENDANT OF A FAIR TRIAL. (Not
          raised below).

          POINT II
          THE PROSECUTOR’S COMMENT DURING SUMMATION
          REGARDING DEFENDANT’S FAILURE TO TESTIFY WAS
          GROSSLY IMPROPER AND DEPRIVED DEFENDANT OF A
          FAIR TRIAL. (Not raised below).

          POINT III
          IT WAS ERROR FOR THE COURT TO FAIL TO MERGE
          THE POSSESSION AND POSSESSION WITH INTENT TO
          DISTRIBUTE OFFENSES WITH THE POSSESSION WITHIN
          1,000 FEET OF A SCHOOL AND 500 FEET OF PUBLIC
          HOUSING.

          POINT IV
          THE MAXIMUM EXTENDED TERM SENTENCE IMPOSED
          UPON THE DEFENDANT OF TEN (10) YEARS WITH FIVE
          (5)   YEARS  OF   PAROLE   INELIGIBILITY   WAS
          EXCESSIVE AND SHOULD BE MODIFIED.

After reviewing the record in light of the contentions advanced

on appeal, we affirm the conviction, but remand for resentencing.

                                 I.

     We briefly summarize the relevant facts from the record before

us. City of Newark Police Officers Onofre Cabezas and Roger Mendes

were dressed in plainclothes and patrolling in an unmarked vehicle

near a public housing complex and a school, when Cabezas noticed


                                2                           A-2049-15T2
what he thought was defendant and another man involved in a hand-

to-hand drug transaction.     After the man gave defendant currency,

Cabezas observed defendant retreat to a nearby building to retrieve

drugs from inside a metal grate and then return to give them to

the man.      Cabezas subsequently stopped defendant while Mendes

located the drugs. Following defendant's arrest, a search revealed

that he was in possession of $140 in small bills.        Lab testing

later determined the drugs were heroin and crack cocaine.

     Essex County Prosecutor's Office Investigator Michael Bettin

provided expert testimony regarding the packaging of heroin and

cocaine for street-level drug transactions, the reasons a seller

would place drugs in a stash location, and the monetary value of

the drugs.    In response to the prosecutor's hypothetical question,

which was similar to the transaction observed by Cabezas and

seizure of money from defendant, Bettin testified that a hand-to-

hand drug transaction had occurred.       Bettin never opined as to

defendant's intent to distribute CDS.     Defendant neither objected

to the hypothetical presented to Bettin nor Bettin's response.

     Defendant did not testify.     During summation, the prosecutor

commented on a photo showing the vantage point of the observation

of defendant's drug sale, stating:

             And, ladies and gentlemen, let me also point
             out to you this is the only photo we have that
             . . . has been confirmed to be an accurate

                                   3                          A-2049-15T2
          representation of what the officers saw that
          day by one of the officers who was there that
          day. Remember the only two people that were
          there, besides Torell Brown on March 4, 2014
          were Officers Onofre Cabezas and Roger Mendes.


     In charging the jury, the trial judge commented on Bettin's

testimony, stating:

          In this case, Michael Bettin was called as an
          expert in street level narcotics. You are not
          bound by such expert's opinion.      But you
          should consider each opinion and give it
          weight to which you deem it is entitled.
          Whether it be great or slight; or may reject
          it.

     The jury found defendant guilty of all offenses charged:

third-degree possession of heroin, N.J.S.A. 2C:35-10a (count one);

third-degree possession of heroin with the intent to distribute,

N.J.S.A. 2C:35-5(a)(1), b(3) (count two); third-degree possession

of heroin with the intent to distribute within a 1,000 feet of

school property, N.J.S.A. 2C:34-7(a) (count three); second-degree

possession of heroin with the intent to distribute within 500 feet

of a public housing facility, N.J.S.A. 2C:35-7.1(a) (count four);

third-degree possession of cocaine, N.J.S.A. 2C:35-10 (a) (count

five); third–degree possession of cocaine with the intent to

distribute, N.J.S.A. 2C:35-5a(1), b(3) (count six); third-degree

possession of cocaine with the intent to distribute within a 1,000

feet of school property, N.J.S.A. 2C:35-7(a) (count seven); and


                                4                          A-2049-15T2
second-degree possession of cocaine within 500 feet of a public

housing facility, N.J.S.A. 2C:35-7.1(a) (count eight).

    At sentencing, the judge stated:

         the [c]ourt finds aggravating factor number
         three: the risk that Mr. Torell Brown will
         commit another offense, and the [c]ourt does
         that based on an extensive history, and also
         there's nothing from his history that would
         detract from the reasonable likelihood that
         he – he would offend again. His history is
         replete with violations of law, drug laws and
         other laws, and I give this heavy weight.

         The extent I find number six: the extent of
         his prior criminal record and the seriousness
         of the [] offenses he's been convicted of. I
         previously recited them. I find that . . .
         I accorded heavy weight given the number of
         convictions he's had. And there's a need to
         deter Mr. Torell Brown from violating the law.
         The defendant has had the benefit of probation
         on [] a couple of occasions' more importantly
         he has been convicted five times and served
         time and that did not detract him from again
         violating the law and as per the jury's
         verdict. So I find aggravating factor number
         nine as well and I give that heavy weight as
         well.

             . . . .

         [W]hen I add the aggravating factors which are
         three, six and nine, and I accord each one of
         them heavy weight, and I find no mitigating
         factors, clearly the aggravating factors more
         than preponderate over the mitigating factors
         which means that he should be sentenced in the
         higher range.




                               5                          A-2049-15T2
      The judge denied the State's motion to sentence defendant as

a persistent offender, N.J.S.A 2C:44-3(a), but granted its motion

to impose an extended term, N.J.S.A 2C:43-6(f), based on his prior

convictions.        Defendant    had   six   convictions     for    intent    to

distribute CDS, four of which were in a school zone.

      Without merging any offenses, the judge imposed the following

sentences, to be served concurrently: count one, ten years with 5

years of parole ineligibility; count two, five years; count three,

five years; count four, ten years; count five, five years; count

six, five years; count seven, five years; and count eight, ten

years.      Defendant therefore received an aggregate ten-year prison

term with five years of parole ineligibility.

                                       II.

      Defendant's contentions in Point I and II are raised for the

first time on appeal; therefore, we review them under the plain

error standard.      R. 2:10-2.      Plain error is an "error possessing

a   clear    capacity   to   bring   about   an   unjust   result   and   which

substantially prejudiced the defendant's fundamental right to have

the jury fairly evaluate the merits of his [or her] defense."

State v. Timmendequas, 161 N.J. 515, 576-77 (1999) (quoting State

v. Irving, 114 N.J. 427, 444 (1989)), cert. denied, 534 U.S. 858,

122 S. Ct. 136, 151 L. Ed. 2d 89 (2001).               A reversal based on

plain error requires us to find that the error likely led to an

                                        6                              A-2049-15T2
unjust result that is "sufficient to raise a reasonable doubt as

to whether the error led the jury to a result it otherwise might

not have reached."       State v. Williams, 168 N.J. 323, 336 (2001)

(quoting State v. Macon, 57 N.J. 325, 336 (1971)).

     In Point I, defendant contends the trial judge erred by

permitting Bettin's testimony that a hand-to-hand drug transaction

occurred when Bettin responded to the prosecutor's hypothetical

that included a detailed recitation of facts similar to the factual

allegations    against    defendant.       Defendant     argues    that    Bettin

effectively opined that defendant was selling drugs, which was an

issue reserved for the jury.         We disagree.

     Appellate courts use an abuse of discretion standard in

reviewing   the   trial    judge's     admission    of    expert     testimony.

Townsend v. Pierre, 221 N.J. 36, 52 (2015) (citing State v. Berry,

140 N.J. 280, 293 (1995)).        Under our rules of evidence, expert

testimony is permissible "[i]f scientific, technical, or other

specialized knowledge will assist the trier of fact to understand

the evidence or determine a fact in issue[.]"                   N.J.R.E. 702.

Expert   testimony   "otherwise      admissible     is    not     objectionable

because it embraces an ultimate issue to be decided by the trier

of fact."     N.J.R.E. 704.    Nevertheless, an expert opinion is not

admissible unless the "testimony concerns a subject matter beyond



                                       7                                  A-2049-15T2
the ken of an average juror[.]"      State v. Reeds, 197 N.J. 280, 290

(2009).

           Thus, expert testimony on the ultimate issue
           of whether a defendant intended to distribute
           drugs is permissible only if it "will assist
           the trier of fact to understand the evidence
           or determine a fact in issue," N.J.R.E. 702,
           and "may be excluded if its probative value
           is substantially outweighed by the risk of .
           . . undue prejudice," N.J.R.E. 403; State v.
           Sowell, 213 N.J. 89, 100 (2013).

           [State v. Cain, 224 N.J. 410,   421   (2016)
           (alteration in original).]

       Although expert testimony in drug cases is allowable, our

Supreme Court has recently placed certain limitations on the scope

of drug expert testimony in criminal cases.           Id. at 426-27; State

v. Simms, 224 N.J. 393, 403-04 (2016).         For example, experts can

explain   how   drug   traffickers   package    and    process     drugs   for

distribution, and the value of drugs.          Cain, supra, 224 N.J. at

426.    "Experts may also provide insight into the roles played by

individuals     in   street-level   drug   transactions,    and     into   the

various machinations used by drug dealers to thwart detection[.]"

Ibid. (citing Berry, supra, 140 N.J. at 301-02 and State v.

Nesbitt, 185 N.J. 504, 515 (2016)). Thus, the Court has explained:

           The average juror is not knowledgeable about
           the arcana of drug-distribution schemes. Law
           enforcement officers with extensive training,
           education, and experience of the drug world
           have "specialized knowledge [that] will assist
           the trier of fact to understand the evidence

                                     8                                A-2049-15T2
            or determine a fact in issue." N.J.R.E. 702.
            Experts can help jurors understand the indicia
            of a distribution operation, such as how drug
            traffickers package and process drugs for
            distribution.

            [Ibid. (alteration in original) (citing State
            v. Odom, 116 N.J. 65, 73-75 (1989)).]

     Nevertheless, drug experts "should not express an opinion on

matters that fall within the ken of the average juror or offer an

opinion   about   the   defendant's   guilt."   Ibid.   (citing   Nesbitt,

supra, 185 N.J. at 512-14).       "Nor should an expert be used to

bolster a fact witness's 'testimony about straightforward, but

disputed, facts.'"      Id. at 426-27 (citing State v. McLean, 205
N.J. 438, 455 (2011)).

     Accordingly, the Court has curtailed the permissible scope

of drug experts and has held that "[g]oing forward, in drug cases,

an expert witness may not opine on the defendant's state of mind.

Whether a defendant possessed a controlled dangerous substance

with the intent to distribute is an ultimate issue of fact to be

decided by the jury."     Id. at 429.     In that regard, the Court has

reasoned:

            We have come to the conclusion that an expert
            is no better qualified than a juror to
            determine the defendant's state of mind after
            the expert has given testimony on the peculiar
            characteristics of drug distribution that are
            beyond the juror's common understanding. In
            drug cases, such ultimate-issue testimony may
            be viewed as an expert's quasi-pronouncement

                                      9                            A-2049-15T2
            of guilt that intrudes on the exclusive domain
            of the jury as factfinder and may result in
            impermissible bolstering of fact witnesses.
            The prejudice and potential confusion caused
            by such testimony substantially outweighs any
            probative value it may possess.

            [Id. at 427-28.]

     The    Court   has   also     placed   limitations     on   the   use    of

hypothetical questions posed to experts.            Id. at 429.     Thus, the

court held: "To the extent possible, questions posed to an expert

witness in a drug case should be compact and easy to understand

and should not take the form of a summation."               Id. at 430.      The

court    further    explained       that,   "[w]hen    the       evidence     is

straightforward and the facts are not in dispute, there is no need

to resort to a hypothetical."         Id. at 429.

     With these principles in mind, we discern no plain error in

allowing     Bettin's     expert    testimony.        His    testimony       was

appropriately limited to explaining to the jury the arcane world

of street-level drugs sales: the packaging of the drugs, the value

of drugs, the stashing of drugs, and how a sales transaction might

occur.     Bettin was not asked and did not offer an opinion as to

whether defendant had or did not have an intention to distribute

drugs.     The jury was therefore left free to make the ultimate

determination of whether defendant possessed CDS with the intent

to distribute.      Moreover, the absence of an objection and the


                                      10                               A-2049-15T2
totality of the evidence in this case lead us to conclude that

Bettin's testimony was not particularly prejudicial or likely to

lead "the jury to a result it otherwise might not have reached."

Macon, supra, 57 N.J. at 336.

     In Point II, defendant argues that the prosecutor's summation

comment violated his Fifth Amendment right to remain silent.                   We

disagree.

     While prosecutors are entitled to zealously argue the merits

of the State's case, State v. Smith, 212 N.J. 365, 403 (2012),

cert. denied, 568 U.S. 1217, 133 S. Ct. 1504, 185 L. Ed. 2d 558

(2013), they occupy a special position in our system of criminal

justice.    State    v.   Daniels,   182 N.J. 80,   96   (2004).       "[A]

prosecutor must refrain from improper methods that result in a

wrongful conviction, and is obligated to use legitimate means to

bring about a just conviction."           Ibid. (quoting State v. Smith,

167 N.J. 158, 177 (2001)).     It is well settled that a prosecutor's

summation cannot comment that a defendant's failure to testify is

evidence of guilt.    State v. Bogus, 223 N.J. Super. 409, 422 (App.

Div. 1988) (citing Griffin v. California, 380 U.S. 609, 615, 85 S.

Ct. 1229, 1233, 14 L. Ed. 2d 106 (1965); State v. Lanzo, 44 N.J.
560, 563 (1965)).

     Even if the prosecutor exceeds the bounds of proper conduct,

"[a] finding of prosecutorial misconduct does not end a reviewing

                                     11                                 A-2049-15T2
court's   inquiry    because,    in    order    to     justify   reversal,    the

misconduct must have been 'so egregious that it deprived the

defendant of a fair trial.'"               Smith, supra, 167 N.J. at 181

(quoting State v. Frost, 158 N.J. 76, 83 (1999)).                One factor to

consider is whether there was a proper and timely objection to the

comment, State v. Jackson, 211 N.J. 394, 409 (2012), because the

lack of any objection indicates defense counsel "perceived no

prejudice."     Smith, supra, 212 N.J. at 407.

      Here, we conclude that the prosecutor's summation comment was

not improper.      Simply put, the comment that, "the only two people

that were there besides [defendant] . . . were [Cabezas and

Mendes,]" was not an attempt to convince the jury that defendant

was guilty because he did not testify.           The comment was a challenge

to   defendant's    contention   that      a   photo    in   evidence   did   not

establish that the police did not have an adequate vantage point

to    observe      defendant's        hand-to-hand        drug    transaction.

Additionally, defendant's lack of objection demonstrates that the

comment was not prejudicial.

                                        III.

      Finally, we address defendant's challenge to his sentence due

to lack of merger and excessiveness.            We also address the State's

contention that the sentence is illegal because the judge did not

properly impose a parole ineligibility period.

                                      12                                 A-2049-15T2
     We agree with defendant's argument in Point III, as does the

State, that the judge should have merged certain offenses.            Count

one, possession of heroin, count two, possession of heroin with

intent to distribute, and count three, possession of heroin with

the intent to distribute within a school zone, should have been

merged into count four, possession of heroin with the intent to

distribute within 500 feet of a public housing facility.               See

State v. Wright, 312 N.J. Super. 442, 455 (App. Div.) (citing

State v. Rechtschaffer, 70 N.J. 395, 411 (1976)), certif. denied,

156 N.J. 425 (1998); State v. Parker, 335 N.J. Super. 415, 426

(App. Div. 2000) (citing State v. Davis, 68 N.J. 69, 81 (1975)).

Additionally,   count   five,   possession   of   cocaine,    count    six,

possession of cocaine with the intent to distribute, and count

seven, possession of cocaine with the intent to distribute within

a school zone, should have been merged into count eight, possession

of cocaine with the intent to distribute within 500 feet of a

public housing facility. Ibid.; see Wright, supra, 312 N.J. Super.

at 455 (citing Rechtschaffer, supra, 70 N.J. at 411), certif.

denied, 156 N.J. 425 (1998); State v. Parker, supra, 335 N.J.

Super.   at 426 (App. Div. 2000) (citing Davis, 68 N.J. at 81).

Hence, we remand for merger despite the fact that it does not

affect the aggregate term of defendant's sentence.           See State v.



                                  13                              A-2049-15T2
Soto, 340 N.J. Super. 47, 69 (App. Div.), certif. denied, 170 N.J.
209, (2001).

     We, however, disagree with defendant, as does the State, that

counts four and eight should be merged.        These counts are for

different CDS, heroin and cocaine.        Thus, they should not be

merged.    State v. Jordan, 235 N.J. Super. 517, 519-21 (App. Div.),

certif. denied, 118 N.J. 224 (1989).

     In Point IV, defendant argues that his sentence was excessive

because the judge should not have granted the State's motion for

an extended term sentence.    He maintains that the police observed

him making one drug sale and that he possessed third-degree

quantity of drugs.    He asserts that, since the judge imposed flat

sentences on counts two through eight, he should have sentenced

defendant on count one to five years with two and one-half years

of parole ineligibility.     We are not persuaded.

     We begin by noting that review of a criminal sentence is

limited.    A reviewing court must decide "whether there is a 'clear

showing of abuse of discretion.'"     State v. Bolvito, 217 N.J. 221,

228 (2014) (quoting State v. Whitaker, 79 N.J. 503, 512 (1979)).

Under this standard, a criminal sentence must be affirmed unless:

"(1) the sentencing guidelines were violated; (2) the findings of

aggravating and mitigating factors were not 'based upon competent

credible evidence in the record;' or (3) 'the application of the

                                 14                           A-2049-15T2
guidelines to the facts' of the case 'shock[s] the judicial

conscience.'" Ibid. (alteration in original) (citation omitted).

If a sentencing court properly identifies and balances the factors

and their existence is supported by sufficient credible evidence

in the record, this court will affirm the sentence.   See State v.

Carey, 168 N.J. 413, 426-27 (2001); State v. Megargel, 143 N.J.
484, 493-94 (1996).

     Upon the State's motion, a trial court shall impose an

extended-term sentence in accordance with N.J.S.A. 2C:43-6(f)

which provides:

           A person convicted of . . . possessing with
           intent to distribute any . . . controlled
           substance . . . under N.J.S.A. 2C:35-5, . . .
           who   has   been  previously   convicted   of
           manufacturing, distributing, dispensing or
           possessing with intent to distribute a
           controlled dangerous substance or controlled
           substance analog, shall upon application of
           the prosecuting attorney be sentenced by the
           court to an extended term as authorized by
           subsection    c.   of    N.J.S.A.    2C:43-7,
           notwithstanding that extended terms are
           ordinarily discretionary with the court.

In sentencing a defendant to an extended term pursuant to N.J.S.A.

2C:43-6(f), the court may impose a prison term between five and

ten years for convictions of third-degree crimes.   N.J.S.A. 2C:43-

7(a)(4).

     In accord with the record, the judge appropriately granted

the State's motion for an extended term sentence.     The sentence

                                15                          A-2049-15T2
is consistent with our sentencing guidelines and does not shock

the conscience.      Therefore, we shall not disturb the trial court's

extended term.

     The     remaining     sentencing       issue     involves          the    State's

contention    that   the   judge     failed    to    set   a    period    of    parole

ineligibility on the sentence imposed for counts four and eight,

as required by N.J.S.A. 2C:35-7.            We agree.

     N.J.S.A.     2C:35-7        provides     that   any       person     guilty      of

possession of cocaine within 1000 feet of a school zone,

           is guilty of a crime of the third degree and
           shall, except as provided in N.J.S. 2C:35-12,
           be sentenced by the court to a term of
           imprisonment. . . . [T]he term of imprisonment
           shall include the imposition of a minimum term
           which shall be fixed at, or between, one-third
           and one-half of the sentence imposed, or three
           years, whichever is greater, during which the
           defendant shall be ineligible for parole.

     N.J.S.A. 2C:35-12, provides for a waiver of mandatory minimum

and extended terms for cases where "the defendant has pleaded

guilty pursuant to a negotiated agreement or, in cases resulting

in trial, the defendant and the prosecution have entered into a

post-conviction agreement, which provides for a lesser sentence,

period of parole ineligibility or anti-drug profiteering penalty."

     In State v. Kearns, 393 N.J. Super. 107, 113 (App. Div. 2007),

we   concluded    that     the    mandatory     minimum        period     of    parole

ineligibility is compulsory and the failure to set one would make

                                       16                                      A-2049-15T2
the sentence illegal, subject to correction at any time.              Such

change may be made by the court sua sponte.        See State v. James,

165 N.J. Super. 173, 178-79 (App. Div. (1979).         Thus, the sentence

should be modified to specify a period of parole ineligibility

under N.J.S.A. 2C:35-7.

     We   affirm   the   convictions,   but   remand   for   resentencing

consistent with this opinion.     We do not retain jurisdiction.




                                  17                              A-2049-15T2